Case 1:21-cv-01091-DDD-GPG Document 8 Filed 05/13/21 USDC Colorado Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Cynthia McLaughlin,                         )
                                              )
         Plaintiff,                           )
                                              )
         v.                                   )   No.   1:21-cv-1091-DDD-GPG
                                              )
  Midland Credit Management, Inc., a          )
  Kansas corporation,                         )
                                              )
         Defendant.                           )

                                 NOTICE OF SETTLEMENT

         Plaintiff hereby gives notice to the Court that she has reached a settlement of her

  claims against the Defendant. Plaintiff hereby requests that this Court dismiss her

  claims against the Defendant without prejudice, with leave to reinstate by June 28, 2021.

  Dated: May 13, 2021

  One of Plaintiff's Attorneys

  /s/ David J. Philipps_______
  One of Plaintiff's Attorneys

  David J. Philipps (Ill. Bar No. 06196285)
  Mary E. Philipps (Ill. Bar No. 06197113)
  Philipps & Philipps, Ltd.
  9760 S. Roberts Road
  Suite One
  Palos Hills, Illinois 60465
  (708) 974-2900
  (708) 974-2907 (FAX)
  davephilipps@aol.com
  mephilipps@aol.com
Case 1:21-cv-01091-DDD-GPG Document 8 Filed 05/13/21 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2021, a copy of the foregoing Notice of
  Settlement was filed electronically. Notice of this filing will be sent to the following
  parties via U.S. Mail, first class postage pre-paid, on May 13, 2021.

  Midland Credit Management, Inc.
  c/o Theodore W. Seitz
  Dykema Gossett PLLC
  Capitol View, 201 Townsend Street
  Suite 900
  Lansing, Michigan 48933



  /s/ David J. Philipps__________

  David J. Philipps
  Philipps & Philipps, Ltd.
  9760 South Roberts Road
  Suite One
  Palos Hills, Illinois 60465
  (708) 974-2900
  (708) 974-2907 (FAX)
  davephilipps@aol.com




                                                2
